DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 and 3-10; renumbered as claims 1-9 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Applicant by incorporating the limitations as indicated allowable in the previous office action, into the independent claim 1, place the application in condition for allowance. The prior art of the record fails to anticipate or fairly suggest the features; controlling the optic to display according to the enhanced environment image, wherein the eyewear further comprises a lens located on and movably connected to the frame, when the current light intensity is smaller than the first light intensity, the lens is positioned opposite to the optic, and a positional relation between the lens and the optic meets a selected condition so that the environment image displayed by the optic is imaged clearly on a fundus of a human eye, and when the current light intensity is equal to or greater than the first light intensity, the lens is not positioned opposite to the optic, along with all other limitations as specifies in independent claim 1.
	Claims 3-10; renumbered as 2-9 are allowed by virtue of their dependency to the above allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can 

	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractlce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482